 GABY HOSIERY MILLS, INC.531Gaby Hosiery Mills, Inc.andAmerican Federationof HosieryWorkers, AFL-CIOGaby HosieryMills, Inc.andAmerican Federation of HosieryWorkers, AFL-CIO.Cases Not. 10-CA-4952 and 10-CA-5004.January 9, 1963DECISION AND ORDEROn September 10, 1962, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action as set forth in the attached Inter-mediate Report.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report with supporting briefs.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the additions and modifica-tions noted.(1)The Trial Examiner found, and we agree, that Respondentengaged in certain conduct, set forth in detail in the IntermediateReport, which was violative of Section 8(a) (1) of the Act.TheGeneral Counsel excepts to the Trial Examiner's failure to find thatRespondent further violated Section 8(a) (1) by other acts not set outin the Intermediate Report. In this connection the record shows thatRespondent's president, Gaby, promised to reward employee AlmaLindsay with $20 if she would help him keep the Union out of Re-spondent's mill.Further, during this same conversation, Gaby pro-mised to match 2 percent union dues deduction with an equal amountand distribute this as a Christmas bonus.We agree with the GeneralCounsel that by these promises of benefits Respondent further violatedSection 8(a) (1).(2)While finding that Respondent had engaged in various actsconstituting interference, restraint, and coercion in violation of See-1Respondenthas requested an oral hearing.This request is hereby denied becausethe record, the exceptions,and the briefs adequatelypresent theissues and positions ofthe parties.140 NLRB No. 46.681-492-63-vol. 140-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8(a) (1), the Trial Examiner's Recommended Order and noticedo not refer to these various unlawful acts. In our Order and noticeherein, we shall direct that Respondent cease and desist from engagingin such conduct.(3)We also agree with the Trial Examiner that Respondent dis-criminated against employees Lindsay, Brown, Chambers, and Ed-monds in violation of Section 8(a) (3) and (1) of the Act. In lightof Respondent's demonstrated hostility to the Union, the fact thatthese employees were active on behalf of the Union, the fact thatRespondent knew of their union adherence, and the lack of any credi-ble explanation for the action taken by Respondent against them, weare convinced that Respondent's conduct with respect to these fouremployees was in retaliation for their union adherence and was de-signed to discourage membership in the Union. In finding thateach of these employees suffered unlawful discrimination, we agreewith the Trial Examiner that employees Lindsay and Brown wereunlawfully laid off, and that employee Edmonds was unlawfully dis-charged.As to Chambers, however, contrary to the Trial Examinerwho found that this employee, too, was unlawfully laid off in April1962, we find that the discrimination practiced against Chambers wasthe Respondent's refusal to recall him and that this violation occurredon May 10, 1962. In so holding, we note that the General Counsel inhis complaint did not allege that the April layoff of Chambers wasunlawful; rather, the General Counsel alleged, as we are finding, thatChambers suffered discrimination on May 10 when Respondent refusedto hire him.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Gaby HosieryMills, Inc., Dandridge, Tennessee, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership of its employees in American Fed-eration of Hosiery Workers, AFL-CIO, or any other labororganiza-tion, by discriminating against its employees in regard to their hireor tenure of employment or any term or condition of employment.(b) Interrogating its employees concerning the identity of membersor supporters of the above-named or any other labor organization ina manner constituting interference, restraint, and coercion in viola-tion of Section 8(a) (1) of the Act.(c) Threatening employees with discharge because of their activitieson behalf of American Federation of Hosiery Workers, AFL-CIO,or any other labor organization. GABY HOSIERY MILLS, INC.533(d) Promising its employees rewards if they help keep the Ameri-can Federation of Hosiery Workers, AFL-CIO, or any other labororganization, out of the plant.(e)Threatening its employees that it will close the mill for thepurpose of defeating union activities among its employees.(f)Engaging in surveillance of employees' union or other con-certed activities.(g) In any manner interfering with, restraining, or coercing ouremployees in the exercise of their rights to self-organization, to form,join, or assist said labor organizations, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain fromany or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Kathleen Edmonds immediate and full reinstatementto her former or a substantially equivalent position, without prejudiceto her seniority or other rights and privileges, and make her whole forany loss of earnings she may have suffered by reason of the discrim-ination against her, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," 2 as modified by this Order.(b)Make whole Alma Lindsay, Addie Sue Brown, and Robert A.Chambers for any loss of earnings she or he may have suffered byreason of the discrimination against her or him, in the manner setforth in the section of the Intermediate Report entitled "The Remedy,"as modified by this Order.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary or appropriate to analyze the amount ofbackpay due and the right of employment under the terms of thisOrder.(d)Post at its plant at Dandridge, Tennessee, copies of the attachednotice marked "Appendix." 3 Copies of said notice, after being dulysigned by the Respondent's authorized representative, shall be postedby the Respondent immediately upon receipt thereof, and shall bemaintained by it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall betaken by the Respondent2The amount of backpay shall include an allowance for interest at the rate of 6 percentper annum to be computed in the manner set forth inisas Plumbing&Heating Co,138NLRB 716.Member Rodgers, for the reasons stated in his dissent therein,would notaward interest.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 534DECISIONS Or NATIONAL LABOR RELATIONS BOARDto insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effecuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership of our employees inAmerican Federation of Hosiery Workers, AFL-CIO, or anyother labor organization, or in any manner interfere with, re-strain, or coerce our employees in the exercise of their rights toself organization, to form, join, or assist said labor organization,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.WE WILL NOT interrogate our employees concerning the identityofmembers or supporters of the above-named Union, or anyother labor organization, in a manner constituting interference,restraint, or coercion in violation of Section 8(a) (1) of the Act.WE WILL NOT threaten our employees with discharge becauseof their union activities on behalf of American Federation ofHosiery Workers, AFL-CIO, or any other labor organization.WE WILL NOT promise our employees rewards if they keep theAmerican Federation of Hosiery Workers, AFL-CIO, or anyother labor organization, out of the plant.WE WILL I NOT threaten to close the mill for the purpose of de-feating union activities among our employees.WE WILL NOT engage in surveillance of our employees' union orother concerted activities.WE WILL NOT in any manner interfere with, restrain, or coerceemployees in the exercise of their rights to self-organization, toform, join, or assist the above-named or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.WE WILL offer Kathleen Edmonds immediate and full reinstate-ment to her former or substantially equivalent position without GABY HOSIERY MILLS, INC.535prejudice to her seniority or other rights and privileges previ-ously enjoyed, and make her whole for any loss of earnings shemay have suffered by reason of the discrimination against her.AVE WILL make whole Alma Lindsay, Addie Sue Brown, andRobert A. Chambers for any loss of pay she or he may have suf-fered by reason of the discrimination against her or him.GABY HOSIERY MILLS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act and after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 528 Peachtree-Seventh Building, 50 Seventh Street NE., At-lanta 23, Georgia, Telephone No. Trinity 6-3311, Extension 5357, ifthey have any question concerning this notice or compliance with itsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended, 29 U.S.C Sec. 151et seq.,herein called the Act.The American Federation of Hosiery Workers, AFL-CIO (herein sometimescalled the Union) on March 20, 1962, filed a charge against Gaby Hosiery Mills, Inc.,the Respondent herein, and on March 30, 1962, filed a first amended charge againstthe .said Respondent, in which it was asserted that the Employer (the Respondent) inorder to discourage membership in a labor organization, discriminated in regard tothe hire and tenure of employment and the terms and conditions of the employmentof certain named employees and therefore had engaged in unfair labor practiceswithin the meaning of Section 8(a) (1) and (3) of the Act. (Case No. 10-CA-4952.)The same Union, on May 8, 1962, filed a charge and on June 13, 1962, filed anamended charge against the Respondent containing the same allegations as con-tained in the charges filed in Case No. 10-CA-4952 except other employees werenamed by name. (Case No. 10-CA-5004.)Upon the basis of the charges and the amended charges so filed, the General Coun-sel of the National Labor Relations Board, on behalf of the Board, by the RegionalDirector for the Tenth Region, on May 21, 1962, issued a complaint and notice ofhearing against the Respondent in Case No. 10-CA-4952, the complaint assertingthat the Respondent on certain dates had threatened its employees that it would closeitsplant "if the Union came in"; that it had interrogated its employees concerningtheir union membership, activities, and desires, and the union membership, activities,and desires of other employees; had promised its employees monetary rewards oncondition they withdraw their support of and assistance to the Union, or solicit otheremployees to withdraw their support of and assistance to the Union; had threateneditsemployees with discharge or other reprisals if they joined or retained member-ship in, or engaged in activities on behalf of, the Union; had spied upon and kept 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder surveillance the union meetings and activities of its employees; had, on orabout March 5, 1962, laid off and thereafter failed and refused to reinstate its em-ployees, Alma Lindsay and Sue Brown, because of their membership in and activitieson behalf of the Union, and because they engaged in concerted activities with otheremployees for the purpose of collective bargaining and other mutual aid and protec-tion; and had on or about March 6, 1962, discharged and thereafter failed and re-fused to reinstate its employee, Kathleen Edmonds, because of her membership inand activities on behalf of the Union and because she engaged in concerted activitieswith other employees for the purpose of collective bargaining and other mutual aidand protection.The acts complained of are alleged to constitute unfair labor prac-tices affecting commerce within the meaning of Section 8(a) (3) and (1) and Section2(6) and (7) of the Act. The Respondent filed timely answer to the complaint inthis case, No. 10-CA-4952, effectively denying the alleged violations of the Actas set forth.Upon the basis of the charge and amended charge filed in Case No. 10-CA-5004,the General Counsel of the National Labor Relations Board, on behalf of the Board,by the Regional Director for the Tenth Region, on June 18, 1962, issued an amend-ment to complaint, order consolidating cases, and complaint and notice of hearingalleging the discharge by the Respondent of employee R. A. Chambers in order todiscourage his membership in the Union, in contravention of Section 8(a)(3) and(1) and Section 2(6) and (7) of the Act. The Respondent filed timely answer,denying the alleged violations.On the issues framed by the complaint and the amendment to complaint and theanswers of the Respondent thereto, these consolidated cases came on to be heardbefore Trial Examiner Arthur E. Reyman at Dandridge, Tennessee, on July 16, 1962,and the hearing was closed on the following day.Each party was represented bycounsel and was afforded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, and to present oral argumenton the record.Briefs have been submitted on behalf of the General Counsel andthe Respondent and have been carefully considered.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THEBUSINESSOF GABY HOSIERY MILLS, INC.Gaby Hosiery Mills, Inc., Respondent herein, is, and has been at all material times,a Tennessee corporation maintaining its principal office and place of business atDandridge, Tennessee, where it is engaged in the manufacture of men's full-fashionedhosiery.During the 12 months immediately preceding the issuance of the complaintsand the amendment to the complaint, which period is representative of all timesmaterial herein, the Respondent purchased and received raw materials valued in ex-cess of $400,000 directly from suppliers located outside the State of Tennessee.TheRespondent is, and has been at all times material herein, engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, AFL-CIO, is, and has been at all timesmaterial herein, a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Union began its efforts to organize the employees of the Respondent's mill atDandridge on or about December 15, 1961.William W. Rainey, a union organizer,was in charge of the campaign.Two meetings of employees of the Respondent wereheld at the Oakland Community Center, one on February 18, and one on March 4,1962.Each of these days fell on a Sunday. Other than the holding of these twomeetings, union literature was passed out at or near the mill, employees were calledupon at their homes, and signed authorization cards were obtained from someem.ployees.1The acts complained of involve principally those engaged in by Walter Gaby,president of the Respondent, Tom Webb, vice president, and Grover Hall, described1 The Oakland Community Center Is located 3 to 4 miles from Dandridge GABY HOSIERY MILLS, INC.537as chief mechanic.Their alleged unlawful interrogation and other acts of inter-ference are said to have occurred subsequent to December 15, 1961, when organiza-tional activities began, and principally on January 10 and 17 and March 4 and 15,1962.Gaby and Webb admittedly are officers, supervisors, and agents of the Respondent.The dispute between the General Counsel and the Respondent as to whether GroverHall was and is a supervisor should be resolved at the outset to determine whetherthe acts alleged regarding his activities were or are binding on the Respondent.Hall has been employed continuously by the Respondent since July 1959, and hispresent job is described as head mechanic.According to his own description hesupervises the mechanics who are responsible for the maintenance of knitting ma-chines and on occasion, if trouble arises during the course of the work, he will workwith knitters and instruct them where and how corrections on the 'automatic ma-chines should be made.There are 10 mechanics or maintenance men employedin the mi11.2Hall does not have authority to hire or to discharge; however, accord-ing to his testimony, if during the course of his work, he observes a knitter doing in-ferior or unacceptable work, he will call it to the attention of Gaby or Webb.Hehas from time to time excused employees from work.He is responsible for theassignment of employees from one set of machines to another in the event of changesin production schedules, such changes being made in usual courseuponinstructioneither of Gaby or Webb.His compensation is on a salary rather than on an hourlyrated basis and he receives a paid vacation while other employees do not. It seemsclear enough from the testimony of other witnesses that he is regarded, as he is some-times called, as the knitting superintendent, working directly under Gaby and Webb.Gaby and Webb place sufficient reliance upon him and extend sufficient authorityto him, I believe, to qualify him as a supervisor within the meaning of Section 2(11)of the Act; certainly he effectively directs the work of other employees and the ex-ercise of authority by him is of a nature that requires the use of independent judg-ment.Employee Sue Brown testified that when she was laid off on March 5, 1962, Hallgave her her separation papers and said that when the machine started again shewould be called back; Kathleen Edmonds said that she telephoned either to Hall,Gaby, or Webb in connection with asking for time off; Mildred Harbin testified thatHall was regarded by her as a supervisor; Jody Simpson testified that she customarilycalled Hall if she wanted time off and that he in the past has reprimanded her for badwork; Sally Trent described Hall's duties as those of supervising the knitters as wellas the mechanics or fixers, Vice President Webb testified that Hall called his attentionto defective work from Alma Lindsay's machine and suggested her discharge; andPresident Gaby, in addition to his testimony mentioned above, testified that he calledupon Hall to assist him in working out costs ("costing") on orders.Gaby said thaton one occasion he investigated and found that Hall was giving the impression toemployees that he made or could make decisions which in fact he did not have theauthority to make, that he told Hall to stop such practices or he would "send himhome," and posted the following notice under date of April 30, 1962:For some reason unbeknownst to me the knitters, loopers, and inspectorsthink they should get their orders, accommodations, and also problems solved bycontact with Grover HallThis notice is to inform you that all separation notices will be approved byme.All hiring and discharging will be done by me, all accommodations andproblems will come before me and I will decide their merits.Grover has been and will continue to be in charge of fixers.He will be per-mitted to tell knitters when they are off and also to call knitters in for work2At the hearing, the following stipulation was entered into between counsel for theGeneral Counsel and counsel for the Respondent:The hosiery mill involved in this case is one that has an entire employee comple-ment over-all of 70 and has three working shifts.The day shift is from 6 a.m to2:30 which rs comprised of approximately 50 employees.Presently 6 are knitting,and 35 are looping, and presently 4 are in a maintenance sectionAnd then theyhave a second shift that runs from 2:30 to 10 pmTen employees at the present ;six in the knitting, and two in looping, and two in maintenance.And then a thirdshift from 10.30 p.m. to about 6:30 a.m. with a complement presently of 10 over-all ;6 knitting, and 4 on maintenance. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDHe will be permitted to carry bad work back to knitters and report to me theirreactions.Notice No. 25, sixth paragraph, knitters are asked to take minor problemsto Inez and in turn she will confer with me.To continue conversation about the above problems among each other andfail to bring problems concerning the Company and your job will result indischarge as all other requests in past notices.Within the next thirty days we will have a form stating you have read andunderstand this notice thoroughly.This will go into your personal file, so besure you understand or let us explain personally to you its contents.I therefore find Hall to be a supervisor within the meaning of the Act.Gaby alsodenied that he had given Hall authority to post a notice regarding absenteeism.Although, as testified, Hall was accustomed to help out in the adjustment of automaticknitting machines at times when the regular fixer or mechanic was unable to copewith the problem, it seems clear enough that the major part of his duties consisted ofsupervising the proper running of the machines and the production of properlymanufactured material.Volume of Orders-How RunAccording to President Gaby, the mill carries an inventory of greige goods and,more recently, also carries a quantity of finished goods not exceeding a certain numberof dozens, so that inventory can fluctuate as a type of finished goods becomes more indemand on the market, or less in demand.Generally, he said, the mill knits towardstanding ordersHe said that when there are numbers of standing orders themachines run to capacity or more or less to capacity whereas they may be shutdown from time to time through lack of standing orders which in turn necessitatesthe laying off of some employees.Generally speaking, the mill is in operation atall times and maintains a fairly consistent number of employees which, as notedabove, number about 70 covering the 3-shift operation of the mill.Alma LindsayMrs. Lindsay has been employed by the Respondent for a period of approximately2 years beginning in the month of April 1960. She has been and is employed as aknitter, an employee, as she describes it, who "yarns up the machines, takes out thesocks, cut the socks apart and inspect them the best we can " She customarily workedon 12 Komet machinesHer customary shift was the 2.30 until 10:30 p.m. assign-ment.During the first year of her employment she was laid off for 2 or 3 weeksbecause of lack of work and again laid off on March 5, 1962, at which time she wasgiven a layoff slip by Hall, in the presence of Mildred Harbin, another employee, whotold them that the machines were shut down because of overproduction and thatwhen they started work again these two persons would be called back to work.Prior to the layoff of March 5, she was laid off at the instance of Hall for a periodfrom February 15 through the 26th on the basis that she needed rest because thequality of her work was poor. She said that Hall called to her attention that she hadspoiled some $25 worth of yarn, that she was "having too many menders," mendersmeaning socks that had been run but finished with defects. This conversation withHall was by telephone on February 15-Lindsay did not return to the plant until thereturn of President Gaby from Florida who, on February 26, told her she shouldnot have been fired or laid off and put her back to work.Regarding the layoff of March 5 the following testimony was developed:Lindsay had signed a union authorization card and was engaged in furthering thepurposes of the Union from January until a meeting with Gaby in his office im-mediately prior to the union meeting of March 4This was on March 2. Accordingto her she went to Gaby's office to take some socks in to see if they were good socks,Gaby looked at them and told her that the socks were all right, asked her if hermachines were running, and when she told him they were he told her to go and cutthem off, that he wanted to talk with herAccordingly she cut off her machines,went back to the office where she engaged in a conversation with Gaby which lastedfrom approximately 5.55 p.m. until about 8:25 p.m.At this meeting, she said, Gabyasked her to take no part in the union organization campaign, that he wanted her totell all the girls that she had been laid off and had not been fired; after he asked herabout her union activities and those of her fellow employees, he asked her to assisthim in keeping the Union out of the mill and not to discuss the conversation withanyone else.She told him that she felt that she had been fired because of a list GABY HOSIERY MILLS, INC.539posted by Hall indicating which one of the knitters was to work on the several shiftsand on which days they were to work.3 Lindsay told Gaby that since her name(Alma) did not appear on the list that she felt she had been fired. Lindsay testifiedfurther:Yes; he asked me what I knew about the UnionAnd I asked him why heshould think that I knew anything about it.And he said that he just asked me.And he said that he had always told us girls that if we had problems to come tohim.And he couldn't understand why we wanted to turn to strangers.And Itold him when I brought my problem to him that-I had to talk in front ofGrover.And he said that Grover did not fire me; that he only laid me off. Andhe wanted me to call the girls and tell the girls that I wasn't fired, and that forme to, you know not have anything else to do with [the Union].and tohelp him keep it out.He said he wasn't able to give what the Union thoughtthat us work hands should get.... he told me that he wanted me not to take nopart in it and not to attend the unionmeetings.And he said that he wanted meto callthe girls on thephone.He said,"do you have to work tomorrow?" AndI told him I did.And he said, "you come on in and clock in and use your phoneand get the girls to not attend the union meeting and have nothing else to dowith it yourself."She said that Gaby wanted to know how Mayford Harbin and his wife Mildred"stood on the Union" to which she replied she did not know, that Gaby asked herto find out and let him know the next day, that:Mayford had worked the inspector's department out there and had got themto sign cards, and that Mayford was going to leave from there and hunt himanother job, that he wasn't going to let him work there; he was going to fire himor discharge him.He said strangers weren't going to come in and tell himwhat he could do and couldn't do, that the place was his, and he would run itthe way heseenfit, to run it.... I told him I guess I had better go 'and run somesocks, and he said, "I want to talk more to you "And he warned me not to sayanything else outside of the office that we had talked about, because, he said,if I did, it wouldn't hurt him; I would be the one .to pay for it.That I needed ajob, and he wanted to help meHe said I was a good knitter, and he wanted tohelp me, and I could have the job if I would help him keep the Union out.The recollection of President Gaby, who was present at the hearing, was somewhatdifferent.He said he didnot expressany apprehension at all about the Union comingin; that he had never talked to Mrs. Lindsay about the Union; did not remember howlong he and Alma Lindsay discussed the matters brought up, but said:Alma hadn't been well for quite a while before this happened, and whenAlma came back to see me she was terribly upset.And if she willrecall, Itriedmy bestto consoleher and tell her therewas noneed of it.She talkedabout her husband being sick and she had to work.And I said, "well youare going to work." She was upset this other time. She was so upset, I askedher to shut her machines off and take a break, because she wasn't able to work.Q.We are talking about March 2.A. I don't know what the dates are.Which was March 2?3This notice read as follows:First weekSecond weekThird weekendingendingendingFeb. 24Mar 3Mar 10Days offMonday--------------------------------------------Sally--------Sue---------RubyTuesday------------------------------------------Sue---------Sally--------SallyWednesday----------------------------------------Ruby-------Ruby-------SueThursday-------------------------------------------Katherine---Katherine_--BettyFriday------------------------------Betty ------Mildred_---MildredSaturday--------------------------------------------Mildred -----Betty-------KatherineStart all over again and rotate in this fashion each week so everyone will have a longweekend, and under no circumstances, unless in case of an emergency, will there be anychanges made in this schedule.(S)GROVER HALL 540DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. That's the time she testified she came to the office to talk to you aboutwhether some socks were satisfactory, and she testified that she stayed in youroffice from 5:55 p.m. until 8:20 p.m. and that you insisted that she stay thereand that she be clocked in. Is that true?A. No.Q.Well, did she stay there that long?A. I doubt thatQ.Well, what you are asking her is how long she was there?A. I wouldn't have any idea. I didn't know that something like this wascoming up but I know she didn't stay that long. But I did tell her to shut hermachines off and pull herself together before she went back to work, because shewasn't in physical and emotional condition-Q. Can you address yourself to my question which is your very best estimateof the time?A. Gee, I just couldn't make a guess on it. I am sorry. I just can't.He denied under questioning by other counsel that he had in any way suggested toLindsay that she assist him in dissuading other employees from joining or assistingthe Union.Addie Sue BrownAddie Sue Brown, employed by Respondent for a period of approximately 6 years,was laid off on March 5, 1962, at which time Hall handed her her layoff slip andtold her the machines were being shut down and when they were started up again shewould be called back to work.The reason given for the layoff was lack of work.Mrs. Brown attended the February 18 and March 4 meetings of the Union at theOakland Community Center. She testified that on or about February 27, VicePresident Webb asked her to call at his office and there asked her what was wrong orwhat she wanted to which she replied that, along with others that she had talkedto, they wanted better working conditions, paid holidays, vacations, and bettersupervision.She said that:Webb mentioned the proposed union meeting to beheld on the following Sunday, March 4; she asked him how he knew she was fortheUnion; he replied that he had heard that she and Sally Trent and KathleenEdmonds were working for the Union; she then told Webb she had signed a unioncard and had two union cards signed by others and requested that she be allowedto return to her machine; and Webb wanted to know who else he could talk to inthe mill about the Union. Subsequently she called Webb and asked if she had beenlaid off because of the conversation in his office of the few days before and he saidno that it was not on that account but that the girl then running the machine wasan older Komet knitter. She subsequently was called back to work on May 1, 1962.On the day of her layoff, March 5, she had been working the first shift.When shewas recalled she was told that all that was available to offer her was work on thethird shift and that was the shift to which she was returned on May 1. It wasbrought out on cross-examination of Brown that she had previously, during thecourse of her employment over a period of years, been laid off at times for lackof workWebb understood from his conversation with Brown that she could work onlythe first shift and that Betty Rimmer said she would rotate on the third shift providingshe could have her machines back when the third shift was discontinued.Thisapparently is what happened because Brown was laid off and Rimmer continued atwork after March 5.During her conversation with Webb and his offer of em-ployment to her on the third shift, she testified, Webb promised her that when anew building now being erected was completed she would stay on the same set ofmachines she had been on if she would stay out of the Union.As will be shownbelow, Brown was known to have been one of the employees in attendance at theunion meeting of Sunday, March 4, and was of course laid off on the following day forthe reasons given to her by Hall and later by Webb.Kathleen EdmondsKathleen Edmonds was first employed by the Respondent as a knitter on July 20,1957, for work on the third shift. She was from time to time laid off for lack ofwork, was absent on maternity leave for a period until December 26, 1961, and wasdischarged as of Tuesday, March 6, having been notified by telephone by Hallon the evening before not to report to work that night; that he had someone elsetraining to run her set of machines. She had been absent several times during lateFebruary and, as stated, on March 1, 1962, and each time had reported in bytelephone according to company rule or policy.Upon request, she furnished a GABY HOSIERYMILLS, INC.541doctor's certificate showing illness for a day she was absent in February.Accordingto President Gaby and such records as were produced at the hearing, she wasthe only employee permanently discharged from the Company during a period ofat least 5 years.She attended the February 18 meeting of the Union and solicited signatures ofemployees to union authorization cards.There is no question in my mind thatEdmonds called in to report her inability to work when she said she did, or thatHall telephoned her on March 6 to tell her not to come in to work.Apparently,according to a timecard offered in evidence, she worked 111/2 hours during thelastweek of her employment, 2 days of which she was not on duty and 1 day ofwhich she called in to be excused from work.On certain mornings when she leftbefore the end of the shift at some time after 5 a.m., she left with the permissionof John Morie, the person in charge of that shift.4Robert A. ChambersRobert A. Chambers was employed by the Respondent for a period of approxi-mately 2 yearsHe was interested in the Union, attended one union meeting, andassisted in soliciting union authorization cards from other employees.At thebeginning of the year 1962 he was working on the third shift and subsequently wastransferred to the second shift to run the machines then being operated by AlmaLindsay, his mother-in-law, after she was laid off because of lack of work.Chambersworked on the second shift until April 13, when he was released to allow Lindsayto return.The charge in the case covering Chambers (No. 10-CA-5004) allegesdiscrimination against him on and after May 10, 1962, the day Chambers askedWebb when he could be put back to work. According to the testimony of Chambers,Webb replied that as soon as his mother-in-law was kicked out; Chambers thenasked him about coming back to machines he ran on the third shift to which, he said,Webb again answered the only way he could get back to work was to get rid ofhismother-in-law.Thus, he was working on the third shift when he was put on thesecond shift up until March 6 and was discharged on April 13, 1962.He returnedto work on June 25 to third-shift operation.According to the testimony of Vice President Webb he, on May 10, told Chambersthat he had to be laid off because the Respondent had been informed by a representa-tive of the National Labor Relations Board that Alma Lindsay should be returned towork, so that when she was returned to work, Chambers necessarily was laid off.5The General Counsel contends that the Respondent received definite knowledgeof union interest and activities of Chambers when the May 8, 1962, charge wasserved upon it, and that previous events show that the Respondent knew AlmaLindsay was an active if not the most active of the union adherents.Itfirst occurred to me that the filing of the charge and the issuance of the com-plaint in Case No. 10-CA-5004, involving Chambers, was an afterthought on thepart of the General Counsel and was brought only to add color to the allegationsof violations of the Act set forth in Case No. l0-CA-4952.Counsel for the GeneralCounsel argues in his brief:Furthermore, the 8(a)(1) conduct attributed to the Respondent shows thatitwas engaging in a program of destroying the union movement in its mill byremoving the leaders from each shiftHere we have evidence that revealsRespondent's desire to rid itself of all union adherentsThe statement by Webb[regarding getting rid of Mrs Lindsay] drips with retaliation and clearly revealsRespondent's animus to the union activity in the mill.By not recalling Cham-bers or putting him back on the third shift from whence he was transferredwhen Lindsay was laid off, Respondent is attempting to do by indirection whatcannot be done directly.That is, picking off union adherents.Chambers was4It appears that Edmonds was absent because of illness several times during the weekpreceding the one in which she secured the doctor's certificate ; however, having procuredthe certificate, she did not present it to the company management because she was firedbefore she had a chance to do soAccording to her, she informed Hall that she had ob-tained the doctor's certificate, as requested and he told her "I can't help it if you havebeen sickWe have the orders to get out "6 Thaddeus Sobieski, an attorney attached to the office of the General Counsel, duringthe course of the investigation and preparation of the cases herein, interviewed ashy atthe mill and suggested to him that several of the employees laid off on March 5 and 6should be reinstated since they obviously had been laid off because of their interest inand activities on behalf of the Union.Because of this, it is said by the Respondent,Chambers was laid off for lack of work and Alma Lindsay was put back to work. 542DECISIONS OF NATIONAL LABOR RELATIONz, BOARDrecalled on June 25, 1962, to the third shift, but new employees were hired asknitters during the period of time between Chambers' layoff and recall.ViewingChambers' case and the context of Respondent's overt efforts to rid itself ofemployees engaged in union activity, and the lack of testimony showing un-equivocally that Chambers' recall prevented the alleged economic reasons, com-pels conclusion that he was not recalled on account of his union activities.In essence then we have presently a showing by the Respondent, or at least theRespondent's contentions, that Kathleen Edmonds was discharged for excessive absen-teeism, that Lindsay and Brown were laid off for lack of work, and that Chamberswas laid off because there was no machine in operation on which be was qualifiedto workThe testimony shows that Alma Lindsay was called back the last time onApril 16; Addie Sue Brown was called back on May 1, Robert Chambers was calledback on June 25, and Kathleen Edmonds has not as yet been recalled.6Other InterferenceMayford Harbin, employed by the Respondent or Dandridge Finishing Companyfor approximately 8 years, testified that he had signed an authorization card in favorof the Union, had attended the firstmeeting inFebruary, and was questioned by VicePresidentWebb concerning whether or not he had attended the meeting, why hewanted to bring the Union in and further,in discussingthe discharge of Mrs. Harbinin the presence of Webb, Gaby, and Hall, he asked Hall if he knew of anybody makinga statementthat they would have to get rid of three or four more before they "getshed" of Mrs. Lindsay.Mildred Harbin, the wife of Mayford, employed by the Respondent for approxi-mately 5 years as a knitter on the second shift, testified that she had signed anauthorization card in favor of the Union, had attended the February meeting and theMarch meeting; that prior thereto at around Christmas time, 1961, Gaby remarkedin her presence that he was worried about the Union and that before the Union camein he would lock the door and throw the key away. She had been discharged orlaid off on March 5 or 7, apparently for lack of work, and her husband was ques-tioning Gaby or Webb concerning the notation on her slip at a time when, accordingtoMayford, her husband, Gaby had said, "Before I would ever let a Union comein here,Iwould lock the door and throw the key away." And then, according toMayford Harbin, Gaby asked him, "Do you, personally, know what a vacationwould cost me?" Both of the Harbins said that Gaby remarked he would lock thedoor and throw the key away before he would let the Union come into the mill.Jody Simpson, a knitter employed on the second shift, attended the first meetingof the Union and testified that she saw Grover Hall drive by in his automobilearound 4:30 in the afternoon as the meeting was breaking up; Sally Trent, a knitteremployed since about the year 1958, testified that she had attended both meetings ofthe Union; that Hall had asked her on Saturday as to whether she was going to attendthe union meeting set for the following day; that she saw John Morie, whom sheidentified as the foreman on the third shift, at the March 4 meeting. She was laidoff on March 5 and returned to work 9 days later, March 14, and worked until March23 when she was injured and hospitalizedShe returned to work on April 2 andhas worked there continuously since that time.Edward Chambers, a yarnboy,testified that both Hall and Webb had asked him as to whether or not he had at-tended the union meetings and in eachcasehe told them that he had.He said thatas the second meeting (March 4) was breaking up he observed Grover Hall driveby themeetingplace; that sometime after that Hall told him, "I want you to showyour colors here.You are liked by Tom and Mr. Gaby," and that Hall also told him"there are several people that are going to lose their jobs."He testified furtherI In hisbrief filed on behalf of the Respondent, it is said that the layoff of March 5Involving Alma Lindsay and Addle Sue Brown was because of the decrease in production.and that this fact should be accepted because of the uncontradicted testimony given byWebb, Gaby,and Hall ; andit is urged further that "certainly the records of the Companywould definitely prove whether or not there had been a decrease in production during thisparticular time.These records were available to the complainant by subpena, but noeffort wasmade to obtain the said records and, therefore, the legal inference is that theywould substantiate Respondent's position " I disagree with this contentionIt seems tome that the General Counselhas madeout, in each of these fourcases,a prima faciecasein support of the allegations of the complaint and was under no burden at the trial toundertakeby the Company's own records to prove what the Company asserted or assertsas a defense GABY HOSIERY MILLS, INC.543that around March 8, 1962, Webb asked him to show his colors for or against theUnion to which he replied, "Everybody has got their rights."According to testimony of Webb, it was decided in January 1962 to increasemachine operations to three shifts and in so doing they needed one girl as a rotator,that is, one girl to work on a different shift on different days so that the regular girlon a particular shift could have a day off. Betty Rimmer, who had been workingon the first shift, consented to be taken from that shift and act as rotator on condi-tion that when the third shift operation and the rotator job was discontinued she bereturned to her old job on the first shift. Sue Brown had indicated that she couldnot work as a rotator. The operations with the rotator continued until the March 5layoff which included Mildred Harbin, Alma Lindsay, Sue Brown, and Sally Trent.This layoff was attributed by the Company to decreases in orders for March.Asnoted above Lindsay was transferred from one job on automatic machines to another,and the work done by her was thereupon performed by her son-in-law, Robert Cham-bers.General Counsel contends and apparently is correct when he says that whenRobert Chambers took over the machine operated by Alma Lindsay on or aboutMarch 6 Lindsay's machines were not shut down when she was laid off on March 5,and that Lindsay was recalled on April 16 and put back on the same set of machinesshe was working on on the second shift at the time Chambers took over that operation.Further, as pointed out by counsel for the General Counsel, the lack of work as-serted as the reason for the layoff of Lindsay occurred at a time when Edmonds wasdischarged for "absenteeism"and the mill needed work on the machines in orderto keep up with production.President Gaby testified during the course of the hearing that he well knew whatwas going on in the plant through various sources of information.He proved tobe a loquacious but not a reliable witness.He testified concerning a meeting in hisoffice on Sunday, March 4 in late afternoon.He said that he had telephoned Hallto come to the plant to do some work in connection with estimates of cost on aparticular order ("costing") and that Hall brought John Morie, the third-shift fixeror foreman, and his wife, Pauline, with him; that later Lorraine Arwood, an employee,and Ruby Grant, another employee, met in Gaby's office; that Hall was present andthat there was considerable discussion concerning the meeting of the Union held thatafternoon 7Mrs. Morie expressed herself as being humiliated because she had beenput out of the meeting, she at that time being employed by Gaby in his office.Atthe time she testified in this hearing she was employed elsewhere. She had workedfor Gaby for approximately 3 years beforeresigninginMarch 1962.Hall claims that he was in and out of the room while the others were talking andconsequently did not know how Mrs. Arwood got to the plant, did not know if sheread names from a list she had prepared of employees present at the union meetingof that day, did not remember hearing any discussion concerning teams or teamcaptains; however, he did remember that he had driven John and Pauline Morie tothe plant after the telephone call to him from Gaby and that there was a considerablylong discussion between Gaby and the others present at that meeting concerningwho was at the union meeting and what was discussed there.In connection with the gathering in President Gaby's office on this Sunday, March 4,late in the afternoon, Mrs. Morie related the following facts- She and her husbandwere at the home of Grover Hall when he received a telephone call from Gaby whoasked that she, Mrs. Morie, come to his office; she and her husband together withRuby Grant acceded to Gaby's request to come down and talk to him. Before goingdown to Gaby's office, Mrs. Morie said they engaged in conversation at Hall's houseconcerning where they had been that day, what they had been doing, "and thingslike that."They recounted having been to a union meeting, told Hall that Mrs.Morie was not allowed to stay, answered Hall's request to name those persons sheknew who were present, and named Sue Brown and Alma Lindsay, Mildred Harbinand her husband, Eddie Chambers, and some others.When they arrived at Gaby'soffice, Gaby asked if she had been to the meeting; she said she had gone but did notstay; in answer to Gaby's request she named the persons she knew who were there-that is, Alma Lindsay, Mildred Harbin, Mayford Harbin, Eddie Chambers, LorraineArwood, her husband, John Morie, Pat Morie, and Ruby Grant. She said that afterLorraine Arwood and her husband arrived (Mrs. Morie called for Mrs. Harbin inher car and brought her to Gaby's office), Gaby asked Mrs. Harbin if she remem-bered who was there and Mrs. Harbin gave him about the same names that Mrs.Morie had given to him.7 Gaby said that he had just received a cancellation of orders from a customer he namedas Burlington Mills, which impelled him to call Hall in to refigure orders and costs oforders. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDMrs. Morie related that at another time Hall suggested they ride around and goover by the community center, so they did ride over, observed that there was a unionmeeting inprogress, saw one or two persons including Jody Simpson standing outsidethe community hall by her automobile; that Mrs Arwood had a list of names with hershowing the persons who attended the meeting, said that she had written the namesof the people that were there so she would not forget them, and furnished the listof names to Gaby.Mrs. Morie said that Mrs. Arwood related that at the meetingwomen had been divided into groups to talk to other people and try to get them to jointhe Union; that the women were divided into teams, two women to a team-for ex-ample, Ruby Grant was supposed to be with Sally Trent and Pat Morie was supposedto team up with Lorraine Arwood.Mrs Mone testified that prior to March 1962Gaby had inquired of her if she knew of anyone who was in favor of the Union towhich she replied that two of the girls had said that they were but that was all thatshe knew about it.At this time, Mrs. Morie was employed in Gaby's officeand seemsto have been excluded from joining or attempting to join the Union, although thetestimony is clear that she was well acquainted with a number of employees of theRespondent who were not employed in the office or in any supervisory capacity.With respect to the meeting at his office on March 4, President Gaby was not tooprecise as to what was said by him or anyone else. Inessence,his testimony wasto the effect that he was curious to know only what the employees were interestedin inthe way of improved conditions and what their complaints might be againstmanagementand that his interest was pointed in that direction because he wanted tocorrect anything within his power to make working conditions more pleasant or moreagreeable to the employees.He explained that he had called Hall on the telephoneon that day to ask Hall to assist him in costing some projected work.He deniedtalking to Pauline Morie over the telephone; he denied Mrs Morse's testimony that hehad asked her if she stayed long enough at the meeting to see who was there; he ad-mitted that Mrs. Morie gave him the names of people who were at the meeting; hedenied Mrs. Morie's testimony to the effect that he had asked Hall to call LorraineArwood and Ruby Grant to his office; he denied that it was at his instructions thatMrs. Morie called Mrs. Harbin and picked her up and brought her down to the milloffice that afternoon.During the month of April 1962, Gaby had posted notices in the plant in con-nection with excessive conversation, loafing,loss ofproduction, bad work, andsimilarmatters and explained that in connection with the posting of notices "I thought it wastime that I cut out whatever the conversation was and to this day I don't know whatthe conversationwas." Inanswer to a questionas tohow he obtained informationregarding what his employees were talking about or doing at work, President Gabytestified as follows:A.Well, I can get something thathas gonethrough halfa dozen differentpeople.So you don't know where it came from to start with.Q. But you do find out about whatpeoplethink ina mill;don't you?A.Well, Ican'thear what they think.Q. You thought it was important enough to advise your employeesto get legaladvice on whatever is funny or not.A. Yes. And Igot legaladvice when I wrote that.Q. And you wanted them togo out and get values on it, too.A. No; I didn't do it. If they think it's funny,to go out and get legal advice.TRIAL EXAMINER: Is that what that notice says?Mr. GOLDBERG. "It has been called to my attention that some people thinkthese notices are funny. I hope you will get legal advice on the matter, becauseI have, and I know what I am doing. Please do not let those who do not thinkthem funny get the lastlaugh.... .TRIAL EXAMINER: I suppose you prepared the notice, Mr. Gaby.WITNESS:I prepared each one.Webb testified concerning his conversations with Mayford Harbin, particularlyone at a time whenthey were working on certain installations in the new buildingbeing constructed near the mill.Webb testified as follows:Well, we were working in the new building which was being constructed atthat time, and Mr. Harbin was helping myself and Mr. Price do some electricalwork-hanging conduits and stuff for lighting on the basement floor.The con-versationcame upabout the Union, and I asked him what gripe he had with theCompany that they would want a union. And he went on about working condi-tions and whathave you and wanted to know if they voted the Union in if theywould get vacations, time and a half for Saturdays, and paid holidays, and a lotof things like that.And I told him that he wouldn't get them. If the Union madethem believe that they would get them just because they votedit in,he was wrong. GABY HOSIERYMILLS, INC.That the only way that those things could come about would be through a con-tract we would negotiate and once the contract was negotiated they would getthem, if then.At another time,Webb said,in connection with the conversation with Harbin:Well, he came in and wanted to know why a certain date that was on theseparation slip-that he was afraid it would cause his wife not to draw her un-employment compensation.And I told him that I didn't know right at that timewhy the particular date was on there, but that it would not have any effect onher drawing her unemployment compensation.The date was far enough backthat she would be entitled to it.Q.Was or was there not any discussion as to the Union at that particular time?A Yes. He came into the office.I don'tknow what type of attitude youwould call it.But I told him-Mayford and me, we've always been able towork out any problems that we had-"I can see now that you are under the di-rection of Mr. Rainey here or someone from outside sources that's brought youin, because you have never come in and talked like this before."Webb testified,in connection with a conversation with Attorney Sobieski,that thelatter had come to the mill to get a statement and told them that in his opinion theywould probably have to take Alma Lindsay back as well as Sue Brown and KathleenEdmonds; that Sobieski was told that as soon as they had places available theywould put Alma Lindsay and Sue Brown back to work but that they did not plan toreemploy Kathleen Edmonds.As a result of Sobieski's visit, he said, Mrs. Lindsaywas put to work on the machines then operated by Chambers .8At the hearing,counsel for the General Counsel and counsel for the ChargingParty each stated that the union organization campaign still was in progress.Noclaim was made by either of these parties that the Union represented a majorityof the employees in any claimed or described appropriate unit nor does it appearthat a petition for designation of representative has at any time been filed.The Respondent by counsel takes the general position thatincidentsmentionedof conversations,including interrogation concerning union membership and attend-ance at union meetings, simply demonstrate the interest of the employer in the wel-fare of its employees and implies a desire to correct any justified grievances theemployees may have concerning their conditions of employment.The matters concerning the employees of the Respondent here were matters ofsole concern to them and not of concern to the Employer.Section 7 of the Actguarantees to employees the right to take concerted action without interference fromthe employer and interrogation and surveillance,even under the guise of assertedinterest in the welfare of employees by the employer which is no justification forthe interference of the employer in the activities of employees in regard to their wages,hours, and other conditions of employment .9I conclude and find that the knowledge of the representatives of the Respondentconcerning the meetings of February 18 and March 4, 1962, and the more or lesscasual surveillance thereof by Hall, the interrogation by Hall,Webb, and Gabyof certain employees concerning their interest in and activities on behalf of theUnion, the layoffs of Alma Lindsay, Sue Brown, and Robert Chambers and thedischarge of Kathleen Edmonds, considered in connection with the intense interestdisplayed by Gaby inhismeeting with employees in his office on the afternoonof Sunday, March 4, after the union meeting,shows conclusively an intent andpurpose on the part of the Respondent to deliberately interfere with the rightsof the employees guaranteed in Section7 of the Act.Such activities are unfairlabor practices under Section 8(a)(1) and (3).Questions of credibility have been considered, some more apparent than real. Ifind no difficulty in determining that the greater part of the testimony of Gabywas too vague,too evasive,and too ambiguous concerning his decisions to run a8 Chambers claimed that he could have worked on another machine called an ETR knit-ting machine,which Webbsaid he was not qualified to run. Chambers claimed he couldhave operated a Banner Cushion-sole type of machine, but said that he had never operatedsuch a machine which, at the time of his layoff, was being run by one Lois McAims Itwas also shown that employee Sherry Messer was working at the time Chambers was laidoff, although there is no claim that Chambers had any superior claim to her job.9Standard-Coosa-Thatcher Company,85 NLRB 1358, 1360, 1363CfMonarch FoundryCompany,106 NLRB 377, 378 Statements in and of themselves might possibly be lawfuland noncoercive, but viewed in its entirety, there is sufficient evidence of a background ofunion hostility in context with the statements made to bring them within the prosciiptionof Section 8(a) (1) of the Act. SeeBlue Flash Express, Inc,109 NLRB 591. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthird shift and then lay off employees for lack of work, in regard to his dealingwith Alma Lindsay, and with respect to his meeting with employees in his officeon the afternoon of Sunday, March 4. I simply do not believe what he said heremembered about these matters which he conceded were of importance to him.Iparticularly credit the testimony of Alma Lindsay, Pauline Morie, and MildredHarbin, each a forthright witness.The testimony of other employee witnessessupports the charges of interrogation and other interference with the interest ofemployees in the Union.The testimony of Webb and Hall, in whole part, in noessential respect refutes the facts as related by employees who appeared as witnesses.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of Respondent as described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIthaving been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Itwill be recommended that Respondent offer employee Kathleen Edmonds im-mediate and full reinstatement to her former or substantially equivalent position,without prejudice to her seniority and other rights and privileges, and make herwhole for any loss of earnings she may have suffered by reason of the discriminationagainst her, by payment to her of a sum of money equal to that which she wouldhave earned as wages from the date of the discrimination against her to the dateof offer of reinstatement, and in a manner consistent with Board policies set forthin F.W. Woolworth Company,90 NLRB 289.It further will be recommended that employees Alma Lindsay, Addie Sue Brown,and Robert A. Chambers be retained in employment in ordinary course withoutprejudice to her or his seniority and other rights and privileges,andmake each ofthem whole for any loss of earnings she or he may have suffered by reason of beinglaid off from regular employment because of her or his activities for and on behalfof the Union or for other concerted mutual aid or protection until the date eachwas rehired, by payment to her or him of a sum of money equal to that whichshe or he would have earned as wages from the date of the discrimination againsther or him to the date of rehire, and in a manner consistent with Board policy setforth in F.W. Woolworth Company,90 NLRB 289.Itwill also be recommended that the Respondent preserve and make availableto the Board, upon request, payroll and other records to facilitate the computationof backpay.Itwill also be recommended, in view of the nature of the unfair labor practicesthe Respondent has engaged in, that it cease and desist from infringing in any man-ner upon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.American Federation of Hosiery Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of KathleenEdmonds, Alma Lindsay, Addie Sue Brown, and Robert A. Chambers, thereby dis-couraging membership in the Union, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4 By engaging in the conduct set forth under section III, above, Respondent in-terferedwith, restrained, and coerced its employees and has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]